Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 4 is objected to because of the following informalities: The claim 4 recites BGM with no description of what it is in the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding claim 18, claim 18 is rejected under 35 U.S.C. 101 as non-statutory, because the claimed invention is implemented as functional descriptive material per se. "A  program" recites in the claim is functional descriptive material per se. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579,1583-84, 32 USPQ2d 1031,1035 (Fed. Cir. 1994) (discussing patentable weight of data structure limitations in the context of a statutory claim to a data structure stored on a computer readable medium that increases computer efficiency) and Warmerdam, 33 F.3d at "a program" recites in the claim is not recorded on any computer-readable medium. Therefore, the claim is non-statutory.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Pub. NO. 20100100916 A1 to Clayton et al. (“Clayton”).

As to claim 1, Clayton teaches a information processing apparatus comprising: a control unit that acquires material data, analyzes a matter of the material data, and automatically generates 5program content data based on the matter, wherein the program content data includes visual information (¶0017, computing devices 130 can be used as an avatar engine (herein referred to as avatar engine 130) for generating and managing interactive avatars which users of the first communication system 100 can be presented for general assistance and presentation of interactive television (iTV) services as well as other common forms of media services).  
As to claim 2, Clayton teaches the information processing apparatus according to claim 1, wherein 10the program content data includes a moving image or a still image as the visual information (¶0014, media programs can represent audio content, moving image content such as videos, still image content, and/or combinations).  
As to claim 3, Clayton teaches the information processing apparatus according to claim 2, wherein 15the program content data includes a moving image or a still image of a character as the visual information ( Fig. 8, ¶0011)).  
As to claim 4, Clayton teaches the information processing apparatus according to claim 3, wherein 20the control unit controls BGM, a background, or an attribute, dress, facial expression, or a tone of voice of the character based on the matter(¶0074, the avatar engine 130 can adapt characteristics of the avatar 808 to correlate at least in part with an adaption model described by the artificial intelligence supplied to the avatar engine.  To prevent a complete transformation, which might not be desirable to the user 802, the avatar engine 130 can maintain some or most of the characteristics originally correlated to the user profile.  For example, the avatar engine 130 can maintain the facial features of the original avatar image 808.  The avatar engine 130 can also prevent a change to the voice profile used by the speech synthesis tools of the avatar engine.  The avatar engine 130 can also maintain a complete record of the behavior patterns of the user 802 such as for example the user's likes and dislikes, an understanding of the user's temper, and general personality ).  
As to claim 5, Clayton teaches the information processing apparatus according to 25claim 3, wherein the control unit controls movement of the character based on the matter (¶0066, 
As to claim 6, Clayton teaches the information processing apparatus according to 30claim 5, wherein the control unit controls movement of the character along with a position of a target displayed on the moving image or the still image (¶0063, a common camera sensor 812 for capturing still and/or moving images of the user 802, which an be displayed in part by the HDTV as a picture-in-picture (PIP) image 814.  The visual images of the user can be conveyed to the STB 806.  Speech can be detected by a microphone of an audio system of the remote control 804 or an audio system of the STB 806.  The avatar image 808 can be an animated image, or can have human-like qualities such as the avatar image 809.  The STB 806 can transmit to the avatar engine 130 the visual images as well as speech signals of the user 802 for analysis).  
As to claim 7, Clayton teaches the information processing apparatus according to claim 1, wherein the material data contains one or two or more document 5data piece(s), and the control unit analyzes a matter of the document data piece(s) and automatically generates manuscript data contained in the program content data based on the matter of the document data piece(s) (Fig. 7, avatar engine 130 retrieves a user profile associated with the user 802 of the iMCS 801.  This step can be responsive to the user 802 requesting access to the avatar image 808 by initiating a speech command or tactile command (such as selecting an avatar request button on the remote control 804) that is detected by the STB 806, and thereby conveyed to the avatar engine 130.  The user profile can include demographic profiling information of the user 802, psychographic profiling information of the user, and/or user preferences supplied by the user).  
As to claim 8, Clayton teaches the information processing apparatus according to claim 7, wherein the control unit edits the document data piece(s) to automatically generate the manuscript data (Fig. 7,  label 720).  
As to claim 9, Clayton teaches the information processing apparatus according to claim 8, wherein the control unit automatically generates the manuscript data based on a replay situation of the program 20content data (¶0012, establishing communication with an avatar engine of a merchant, adapting the characteristics of the avatar at least in part according to instructions supplied by the merchant's avatar engine, and presenting the user the adapted avatar, depending on where or when it is to be played, the avatar is adapted as is the information, location at a hardwood store).  
As to claim 10, Clayton teaches the information processing apparatus according to claim 8, wherein the control unit inserts information of a different 25matter into the manuscript data (¶0049, media communication system embodiments that other suitable media communication systems for distributing broadcast media content as well as peer-to-peer exchange of content, The avatar engine 130 can be programmed to identify in step 708 from the user's responses a need to communicate with among other things a merchant system 133 such as shown in FIG. 8 ).  
As to claim 11, Clayton teaches the information processing apparatus according to claim 10, wherein the control unit provides a position enabling the 30insertion based on a matter of the manuscript data (¶0069).  
As to claim 12, Clayton teaches the information processing apparatus according to claim 1, wherein57 the control unit automatically generates the program content data based on time and date, or an area to replay the program content data, or a season, a weather (¶0068, response for example can represent a command such as, "Show me my DVR recordings," "Record this program," Show me the EPG for HD channels," Show me the VoD catalog for family movies," "Show me YouTube.com", "Show me contemporary music in iTunes.TM.", "What's the weather like outside?", "What's the weather forecast for the next three days?"); or a temperature at time of replay.  
As to claim 15, Clayton teaches the information processing apparatus according to claim 1, wherein, 25in a case in which, out of information for use in automatic generation of the program content data, insufficient information or inappropriate information exists, the control unit requests a user for information for use in automatic generation of the program content data (Clayton, ¶0071, Once a merchant system 133 has been identified that satisfies, or likely satisfies, the request of the user 802, the avatar engine 130 can proceed to step 710 where it establishes communication with the identified merchant system by way of the IMCS 801.  To enhance the experience of the user 802, the merchant system 133 can notify the avatar engine 130 in step 712 of an availability of a merchant avatar engine 135 (see FIG. 8).  As described earlier, the merchant avatar engine 135 can utilize common computing technology, speech synthesis and recognition technology, and image processing technology similar to that of the avatar engine 130 to assist it in presenting and promoting goods or services of a merchant associated with the merchant system).  
As to claim 16, Clayton teaches the information processing apparatus according to claim 1, wherein the control unit informs the user of program content58 data that has not been replayed or a part of the program content data that has not been replayed (¶0068, a dvr can inform the user of what has been played or not).  
As to claim 17, see the rejection of claim 1.  
As to claim 18, see the rejection of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 6698020 B1 to Zigmond et al (“Zigmond”).


As to claim 13, Clayton teaches the information processing apparatus according to claim 1, Clayton does not fully teach wherein the control unit automatically generates one or two or more program content data piece(s) that has/have 10approximately equal total replay time to predetermined broadcast time.  Zigmond teaches wherein the control unit automatically generates one or two or more program content data piece(s) that has/have 10approximately equal total replay time to predetermined broadcast time (Col. 2, line 64-Col. 3, line 6).  In view of the teachings of Zigmond, it would have been obvious before the effective filing date of the invention to modify the teachings of Clayton. The suggestion/motivation would be tailor advertisements to the interests and needs of the viewers.
As to claim 14, Clayton and Zigmond teaches the information processing apparatus according to claim 13, wherein, 15based on a replay situation of the one or two or more program content data piece(s), the control unit automatically edits a part of a replaying program content data piece that has not been replayed or another program content data piece that is scheduled to be replayed or 20automatically adds another program content data piece that is not scheduled to be replayed (Zigmond, Col. 3, ll. 7-25, advertisements may be replaced by entertainment, informational, or any other programming).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421